Atkinson, J.
Mrs. Estelle C. Jones brought suit against J. M. Jones, for divorce, alimony, and the custody of their child. At an interlocutory hearing an order was granted giving the plaintiff temporary, alimony, attorney’s fees, and custody of the child until the further order of the court. The original petition was twice amended. Upon the hearing of a demurer the court struck so much of the petition as related to grounds of divorce, and retained so much of it as related to alimony and custody of the child. The plaintiff excepted to so much of the judgment as was adverse to her. After the case was argued in the Supreme Court, one of the attorneys of record for the defendant in error informed the court that the parties had resumed marital relations, and were no longer living separate and apart. A rule was duly issued and served upon the opposing counsel of record, requiring the plaintiff in error to show cause why the writ of error should not be dismissed on the ground that the questions therein raised are moot-.
No answer having been made or cause to the contrary shown, the writ of error will be dismissed.

Writ of error dismissed.


All the Justices concur.